           Case 1:19-cv-07723-CM Document 107 Filed 06/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

PATRICIA CUMMINGS,
                                                                            DECLARATION
                                                             Plaintiff,
                                                                            19 Civ. 07723 (CM) (OTW)
                              -against-

THE CITY OF NEW YORK; NEW YORK CITY
DEPARTMENT OF EDUCATION; GIULIA COX;
COURTNEY WARE; BEN CHAPMAN; NEW
YORK DAILY NEWS; DR. ANDRE PERRY; THE
HECHINGER           REPORT        a/k/a    HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD            LARRY          McKELVEY          a/k/a
CHARLAMAGNE THA GOD; WWPR-FM (105.1
MHZ); iHEARTMEDIA; CLEAR CHANNEL
COMMUNICATIONS, INC.; NEW YORK STATE
SENATOR, KEVIN S. PARKER; COALITION OF
EDUCATIONAL JUSTICE; ANGEL MARTINEZ;
NATASHA CAPERS, PHILIP SCOTT; ADVISE
MEDIA NETWORK n/k/a AFRICA DISPORA
NEWS CHNNEL, and “JOHN DOE AND JANE DOE
#1-100” said names being fictitious, it being the intent
of Plaintiff to designate any and all individuals,
officers, members, agents, servants, and/or employees
of the aforementioned agencies owing a duty of care to
Plaintiff, individually and jointly and severally,

                                                          Defendants.
----------------------------------------------------------------------- x

                 ALIZA J. BALOG, declares, pursuant to 28 U.S.C. § 1746 and under penalty of

perjury, that the following is true and correct:

                 1.       I am an Assistant Corporation Counsel in the office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for the defendants The City of New

York, as well as the New York City Department of Education (“DOE”), Giulia Cox, and

Courtney Ware (together, with DOE, the “DOE Defendants”). I make this declaration in support

of DOE Defendants and City’s motion to dismiss the First Amended Complaint.
         Case 1:19-cv-07723-CM Document 107 Filed 06/25/20 Page 2 of 2




              2.     I have annexed to this declaration the following exhibits, which are

submitted in support of DOE Defendants and City Defendants’ motion to dismiss the complaint:

                     Exhibit A.    Redacted OSI Investigative Report, dated July 24, 2018;

                     Exhibit B.    Notice of Claim, dated September 24, 2018.

Dated:        New York, New York
              June 25, 2020




                                                             ALIZA J. BALOG




                                             -2-
